Order issued May 8, 2013




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00990-CV

                  THE BETTER BUSINESS BUREAU
             OF METROPOLITAN HOUSTON, INC., Appellant

                                        V.

                  JOHN MOORE SERVICES, INC. AND
               JOHN MOORE RENOVATION, LLC, Appellees

                     On Appeal from 269th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1235162


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      Appellant’s counsel has advised the Court that a mediation has been

scheduled in this matter on May 9, 2013. Accordingly, the Court determines that it

is appropriate to refer this appeal for resolution by mediation. See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 154.021, 154.022(a), 154.023 (Vernon 2005). The Court
orders that this appeal be referred to mediation unless any party to the appeal files

an objection with the Clerk of this Court within ten days after receiving this order.

See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services. See id. §§ 154.052, 154.054(a). When the parties

notify the Clerk of this Court of the name of the mediator, that person shall be

deemed appointed by the Court. See id. § 154.051. The parties should provide the

mediator with a completed “Notification to Mediator” and the “Appointment and

Fee Report—Mediation” form. These documents can be downloaded from the

forms page of the Court’s website at http://www.1stcoa.courts.state.tx.us.

      The Court sets the following deadlines:

      •      No later than 5 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.”         This document can be
      downloaded from the forms page of the Court’s website at
      http://www.1stcoa.courts.state.tx.us.

      •      No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute,
      and the mediator shall file with the Clerk of this Court a completed
      “Appointment and Fee Report—Mediation” form. This document can
      be downloaded from the forms page of the Court’s website at
      http://www.1stcoa.courts.state.tx.us.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the
                                     2
parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement.         See id. § 154.053(a).       All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” and “Appointment and Fee Report—

Mediation” forms with the other documents filed in this appeal that are available

for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

                                              /s/ Michael Massengale
                                              Justice Massengale
                                              Acting Individually
                                          3